ANGELLOTTI, C. J.
The application for a writ of prohibition is denied. In denying the application it is proper to say that this court is not to be regarded as intimating any opinion as to the sufficiency of the petition for a writ of certiorari in the proceeding pending in the superior court of San Mateo County, or as to the right of said superior court to review in certiorari such proceedings as the petitioner in that proceeding is there seeking to have reviewed. The application for a writ of prohibition is denied on the ground that the petitioner here will have a plain, speedy, and adequate remedy by appeal from any judgment rendered by said superior court in the certiorari proceeding, by which it may be aggrieved.
Melvin, J., Shaw, J., Sloss, J., and Lawlor, J., concurred.